DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on April 14, 2014.
Claims 2 and 10 have been previously cancelled. Claims 1, 3-9, and 11-20 are currently pending in the application and are considered in this Office action, with claims 1, 4, 8, and 11-13 amended.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. The objection to the drawings will not be held in abeyance.

Allowable Claims
Claims 1, 3-9, and 11-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cho (US 2012/0174631 A1) and Simsek (US 2011/0100068 A1), fails to teach or render obvious, inter alia, a laundry treating apparatus comprising a plurality of bent portions protruding from an inner circumferential surface of the drum; and a controller configured to increase, until the laundry reaches a predetermined angular position under 90 degrees, a rotational speed of the motor in a first direction at an acceleration; decrease, based on the laundry reaching the predetermined angular position, the rotational speed of the motor to zero rpm at a deceleration; and increase, based on the laundry falling to a lowest portion of the drum after the deceleration, the rotational speed of the motor in the first direction, as in the context of claim 1.
 Prior art, such as Cho, teaches various drum driving motions, including a step driving motion having the drum rotating in the same direction and stopping based on the laundry reaching the angular position a predetermined angular position of 180 degrees (uppermost portion of the drum); and a scrub motion having the drum rotating in the opposite directions alternatively and stopping based on the laundry reaching the angular position a predetermined angular position of 90 degrees. However in the step driving motion, the laundry drops vertically down from the uppermost portion (180 degrees) to the lowermost portion of the drum without contacting the inner wall of the drum during the fall, and in the scrub driving motion, the direction of the laundry movement after the drum being stopped and during next acceleration is the same, e.g.
The laundry treatment apparatus claimed in claim 1 of the instant application comprises a drum wall having a “washboard” structure, and is configured to perform a washboard washing motion that takes an advantage of such structure, that is, during acceleration of the drum, the laundry is dragged upward along the “washboard” drum wall until it reaches a predetermined angular position less than 90 degrees, then when the drum stops, the laundry moves downward along the “washboard” drum wall, and then, during next acceleration of the drum in the same direction as the first acceleration, the laundry is again dragged upward along the “washboard” drum wall, thus resulting in increased rubbing of the laundry against the “washboard” drum wall, and increased physical force applied to the laundry during “upward”, e.g. clockwise, and “downward”, e.g. counterclockwise, direction changes. See Applicant's US PGPUB 2019/0136436 at paras [0161], [0166]-[0168].
Claims 3-9, and 11-20 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711